Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gjersvig et al (EP0249368) in view of Stringfield et al (4950332) in view of Gao et al (CN101480608A, English translation).
Gjersvig teaches a one step lactose process. 
Gjersvig, paragraph 19, teaches the concentrated and partially demineralized permeate 28 is then subjected to clarification step 30 using, e.g., a high speed centrifugal clarifier such as those used in dairy plants. For example, a DeLaval model MRPX 409 may be employed, operated at 6 gallons/minute and at a temperature between about 110° and 140°F. Alternatively, the clarification can be accomplished by filtering the concentrated permeate through iron free or reduced diatomaceous earth (e.g., acid washed celite). Clarification removes much of the calcium in the form of insoluble calcium phosphate and calcium citrate salts 32.
Gjersvig, paragraph 20, after clarification step 30, the permeate 34 is demineralized.
passing the treated permeate through an absorption resin bed. The decolorization step 42 serves to remove riboflavin, as well as other impurities 44.
Although Gjervig teaches the decolorization step 42 by passing the treated permeate through an absorption resin bed, Gjervig does not teach a specific resin bed. 
Stringfield, col. 2, teaches a process for decolorizing an aqueous sugar solution containing color bodies. The process comprises the step of contacting an aqueous sugar solution with an effective amount of an adsorbent resin so as to adsorb color bodies from the aqueous sugar solution onto the adsorbent resin, wherein the adsorbent resin is derived from a macroporous copolymer of a monovinyl aromatic monomer and a crosslinking monomer, where the macroporous copolymer has been post-crosslinked in the swollen state in the presence of a Friedel-Crafts catalyst and functionalized with hydrophilic groups. The process provides an effective means for decolorizing an aqueous sugar solution without using carbon adsorbents. The adsorbent resin can be as effective as carbon in adsorbing or removing color bodies from sugar solutions. The post-crosslinking of the macroporous copolymer in a swollen state increases the surface area of the copolymer, increases porosity, reduces average pore size, reduces shrink/swell, and imparts rigidity to the copolymer structure.
Moreover, even after functionalizing the copolymer to form the resin, the adsorbent resin maintains the above described properties. In addition, after functionalization, the resin has hydrophilic characteristics. These properties enhance the adsorptive capacity of the resin relative to conventional ion exchange resins used 
Stringfield, col. 4, teaches preferred monovinyl aromatic monomers are styrene and its derivatives, such as alpha-methylstyrene and vinyl toluene, vinyl naphthalene, vinylbenzyl chloride and vinylbenzyl alcohol.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the adsorbent resin derived from a macroporous copolymer of a monovinyl aromatic monomer wherein the monovinyl aromatic monomer is styrene or its derivatives, such as alpha-methylstyrene and vinyl toluene, vinyl naphthalene, vinylbenzyl chloride or vinylbenzyl alcohol and a crosslinking monomer, where the macroporous copolymer has been post-crosslinked in the swollen state in the presence of a Friedel-Crafts catalyst and functionalized with hydrophilic groups as taught by Stringfield as the resin as taught by Gjervig as this resin provides effective means for decolorizing an aqueous sugar solution without using carbon adsorbents and enhanced adsorptive capacity of the resin relative to conventional ion exchange resins used for decolorization. 
Further, the post-crosslinking of the macroporous copolymer in a swollen state increases the surface area of the copolymer, increases porosity, reduces average pore size, reduces shrink/swell, and imparts rigidity to the copolymer structure and because of reduced shrink/swell, increased rigidity of the resin structure, and other properties derived from post-crosslinking, the adsorbent resin can be easily regenerated.

Gao teaches a method for separating and recycling synthetic vitamin using special-purpose molecular template adsorption resin. Gao teaches a Friedel-Crafts post-crosslinking reaction of chloromethylated cross-linked styrene-divinylbenzene copolymer beads (chlorine balls) to separate and recover synthetic vitamins. The special molecular template adsorbs the resin. The fine structure parameters such as the internal pore morphology and pore size of the synthesized resin are mainly determined by the molecular size, polarity, amount of the molecular template, and its synthesis conditions. The results prove that the synthetic resin of the present invention has an adsorption recovery efficiency of riboflavin in the fermentation material liquid of riboflavin production and the concentration of riboflavin in the range of 100-6000mg / L, and the equilibrium adsorption capacity is 100mg / ml. 140% of the adsorption capacity of conventional adsorption resins.
Therefore, Gao teaches chloromethylated cross-linked styrene-divinylbenzene copolymer adsorbent resin adsorbs riboflavin. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the absorbent resin as taught by Gao and Stringfield as the adsorbent resin as taught in Gjervig as Gao demonstrates that a cross-linked styrene-divinylbenzene copolymer has the ability to adsorb riboflavin and therefore riboflavin would bind to the adsorbent resin as taught in Gjervig. 

The absorption resin bed as taught by the references reads on an adsorption system as claimed in claim 1. 

Regarding claim 2, Stringfield, col. 6, teaches preferably, the solution is contacted with the resin continuously in a packed column.
A packed column as taught by Stringfield reads on a packed bed as claimed in claim 2. 

Regarding claim 8, Gjersvig, paragraph 19, teaches the concentrated and partially demineralized permeate 28 is then subjected to clarification step 30 using, e.g., a high speed centrifugal clarifier such as those used in dairy plants. Clarification removes much of the calcium in the form of insoluble calcium phosphate and calcium citrate salts 32.
Insoluble calcium phosphate and calcium citrate salts as taught by Gjersvig reads on insoluble impurities as claimed in claim 8. 

Regarding claim 9, Gjersvig, paragraph 25, lactose is then crystallized at step 62 using conventional techniques and apparatus. The crystals are recovered from the supernatant by, e.g., centrifugation 62. Supernatant 64 may be disposed of or concentrated further for recovery of additional lactose. While in the centrifuge, the lactose crystals are washed 66 with fresh water 68, or with any other appropriate 
Conventional crystallization apparatuses read on a crystallization system configured to crystallize lactose crystals as claimed in claim 9. 

Regarding claim 10, Gjersvig, paragraph 25, while in the centrifuge, the lactose crystals are washed 66 with fresh water 68, or with any other appropriate solvent that will wash away impurities without causing loss of an excessive quantity of crystalline lactose.
Water as taught by Gjersvig reads on a lactose recovery system as claimed in claim 10. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that the crystallization system and lactose recovery system can be used simultaneously to crystallize and wash the lactose crystals to reduce the time it takes to obtain the final lactose crystals product.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gjersvig et al (EP0249368) in view of Stringfield et al (4950332) in view of Gao et al (CN101480608A, English translation) as applied to claim 1 and further in view of Kanamori et al (20130266991). 

Kanamori, paragraph 90 of the PGPUB, teaches in view of reducing the energy for concentration, the step of filtering the solution through a separation membrane to further concentrate the concentrated aqueous sugar solution may be preferably employed. The membrane used in this concentration step is a membrane filter that removes ions and low-molecular-weight molecules using as the driving force a pressure difference larger than the osmotic pressure of the liquid to be treated, and examples of the membrane which may be used include cellulose membranes such as those made of cellulose acetate and membranes produced by polycondensing a polyfunctional amine compound and a polyfunctional acid halide to provide a separation functional layer made of a polyamide on a microporous support membrane. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a membrane filter as taught by Kanamori as the filter as taught by the references above to remove ions and low-molecular-weight molecules. 

Claims 1-2 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lifran et al (20040132989) in view of Stringfield et al (4950332) in view of Gao et al (CN101480608A, English translation).
Lifran teaches a method for purification of lactose. 

Lifran, paragraph 65 of the PGPUB, teaches the chemical compositions of both the calcium treated whey permeate and the precipitate (called calcium rich mineral fraction) are described in table 3. The calcium treated whey permeate is either pumped through a charcoal column and/or cooled to around 20° C. before being nano filtered.
Lifran, paragraph 19 of the PGPUB, teaches the divalent metal ion-treated solution is optionally treated with absorbents such as charcoal. 
Further, Lifran, paragraph 75 of the PGPUB, teaches a 1 micron filter. 
Although Lifran teaches the calcium treated whey permeate is pumped through a charcoal column, Lifran does not teach an alternative to a charcoal column. 
Stringfield, col. 2, teaches a process for decolorizing an aqueous sugar solution containing color bodies. The process comprises the step of contacting an aqueous sugar solution with an effective amount of an adsorbent resin so as to adsorb color bodies from the aqueous sugar solution onto the adsorbent resin, wherein the adsorbent resin is derived from a macroporous copolymer of a monovinyl aromatic monomer and a crosslinking monomer, where the macroporous copolymer has been post-crosslinked in the swollen state in the presence of a Friedel-Crafts catalyst and functionalized with hydrophilic groups. The process provides an effective means for decolorizing an aqueous sugar solution without using carbon adsorbents. The adsorbent resin can be as effective as carbon in adsorbing or removing color bodies 
Moreover, even after functionalizing the copolymer to form the resin, the adsorbent resin maintains the above described properties. In addition, after functionalization, the resin has hydrophilic characteristics. These properties enhance the adsorptive capacity of the resin relative to conventional ion exchange resins used for decolorization. Because of reduced shrink/swell, increased rigidity of the resin structure, and other properties derived from post-crosslinking, the adsorbent resin can be easily regenerated.
Stringfield, col. 4, teaches preferred monovinyl aromatic monomers are styrene and its derivatives, such as alpha-methylstyrene and vinyl toluene, vinyl naphthalene, vinylbenzyl chloride and vinylbenzyl alcohol.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substitute the adsorbent resin derived from a macroporous copolymer of a monovinyl aromatic monomer wherein the monovinyl aromatic monomer is styrene or its derivatives, such as alpha-methylstyrene and vinyl toluene, vinyl naphthalene, vinylbenzyl chloride and vinylbenzyl alcohol and a crosslinking monomer, where the macroporous copolymer has been post-crosslinked in the swollen state in the presence of a Friedel-Crafts catalyst and functionalized with hydrophilic groups as taught by Stringfield in for the charcoal as taught by Lifran as this resin provides effective means for decolorizing an aqueous sugar solution without using carbon adsorbents and 
Further, the post-crosslinking of the macroporous copolymer in a swollen state increases the surface area of the copolymer, increases porosity, reduces average pore size, reduces shrink/swell, and imparts rigidity to the copolymer structure and because of reduced shrink/swell, increased rigidity of the resin structure, and other properties derived from post-crosslinking, the adsorbent resin can be easily regenerated.
Although the references teach an adsorbent resin derived from a macroporous copolymer of a monovinyl aromatic monomer and a crosslinking monomer, the references do not teach riboflavin binding to this specific resin.
Gao teaches Method for separating and recycling synthetic vitamin using special-purpose molecular template adsorption resin. Gao teaches a Friedel-Crafts post-crosslinking reaction of chloromethylated cross-linked styrene-divinylbenzene copolymer beads (chlorine balls) to separate and recover synthetic vitamins. The special molecular template adsorbs the resin. The fine structure parameters such as the internal pore morphology and pore size of the synthesized resin are mainly determined by the molecular size, polarity, amount of the molecular template, and its synthesis conditions. The results prove that the synthetic resin of the present invention has an adsorption recovery efficiency of riboflavin in the fermentation material liquid of riboflavin production and the concentration of riboflavin in the range of 100-6000mg / L, and the equilibrium adsorption capacity is 100mg / ml. 140% of the adsorption capacity of conventional adsorption resins.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the absorbent resin as taught by Gao and Stringfield as the adsorbent resin as taught in Lifran as Gao demonstrates that a cross-linked styrene-divinylbenzene copolymer has the ability to adsorb riboflavin and therefore riboflavin would bind to the adsorbent resin as taught in Lifran. 
The filter as taught by Lifran reads on a clarification system as claimed in claim 1. 
The absorption resin bed as taught by the references reads on an adsorption system as claimed in claim 1. 

Regarding claim 2, Stringfield, col. 6, teaches preferably, the solution is contacted with the resin continuously in a packed column.
A packed column as taught by Stringfield reads on a packed bed as claimed in claim 2. 

Regarding claim 8, Lifran, paragraph 65 of the PGPBUB, teaches the whey is then heated to 60° C. and kept at this temperature for 15 minutes during which time a precipitate is formed and is substantially removed by centrifugation or filtration. 


Regarding claim 9, Lifran, paragraphs 77-79 of the PGPUB teaches 
(4)-crystallising lactose by cooling the solution in a second stirred tank called the “crystalliser” over 2 hours.
 (5)-separating the crop of lactose crystals from the mother liquor by centrifugation. Gravity or a pump can be used to feed the mixture containing the lactose crystals into the centrifuge.
 (6) Washing the crop of lactose crystals. The washing solution, consisting of between 80 and 100% v/v ethanol with the remainder water, is heated to 70-75 C. by pumping through the ethanol heat exchanger.
(7) Drying the crystals ls und under mild conditions: preferably at or below 60° C. in a fluidised bed dryer.
A second stirred tank called the “crystalliser” as taught by Lifran reads on a crystallization system as claimed in claim 9. 
A centrifuge as taught by Lifran reads on a crystal separation system as claimed in claim 9. 
A fluidised bed dryer as taught by Lifran reads on a drying system as claimed in claim 9. 

Regarding claim 10, Lifran, paragraphs 77-79 of the PGPUB teaches 

The washing solution as taught by Lifran reads on a lactose recovery system as claimed in claim 10. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lifran et al (20040132989) in view of Stringfield et al (4950332) in view of Gao et al (CN101480608A, English translation) as applied to claim 1 and further in view of Kanamori et al (20130266991). 
Although the references teach that a precipitate is formed and is substantially removed by centrifugation or filtration, the references do not teach filtering with a membrane filter. 
Kanamori, paragraph 90 of the PGPUB, teaches in view of reducing the energy for concentration, the step of filtering the solution through a separation membrane to further concentrate the concentrated aqueous sugar solution may be preferably employed. The membrane used in this concentration step is a membrane filter that removes ions and low-molecular-weight molecules using as the driving force a pressure difference larger than the osmotic pressure of the liquid to be treated, and examples of the membrane which may be used include cellulose membranes such as those made of cellulose acetate and membranes produced by polycondensing a polyfunctional amine compound and a polyfunctional acid halide to provide a separation functional layer made of a polyamide on a microporous support membrane. 
. 

Response to Arguments
Applicant’s arguments, filed 3/14/22, with respect to the rejection(s) of claims 1-2 and 7-10 under Gjersvig, Stringfield, Kanamori and Lifran Stringfield, Kanamori have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gjersvig, Stringfield, Gao, Kanamori and Lifran Stringfield, Gao, Kanamori.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20080021186 teaches resins suitable in accordance with the invention further include polyterpene resins prepared by polymerizing terpenes, pinene for example, in the presence of Friedel-Crafts catalysts. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/STEFANIE J COHEN/
3/22/22